— Appeal by the defendant from a judgment of the County Court, Westchester County (Lomanto, J.), rendered January 10, 1985, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification evidence. By order dated May 11, 1987, this court reversed the judgment of conviction and ordered a new trial (People v Washington, 130 AD2d 605). By order dated April 21, 1988, the Court of Appeals reversed the order of this court, and remitted the case to this court for further proceedings (People v Washington, 71 NY2d 916).
Ordered that the judgment is reversed, as a matter of discretion in the interest of justice, and a new trial is ordered.
The Court of Appeals held, in People v Washington (supra) that it does not constitute error as a matter of law for the trial court, in a criminal prosecution, to prevent the defendant from exercising his due process right to testify in his own defense (US Const 14th Amend; NY Const, art I, § 6) where the defendant first requests to testify after the completion of summations, but before the delivery of the charge. We are of the opinion, however, that under the particular circumstances of this case, the trial court’s refusal to permit the defendant to testify constituted an improvident, if not abusive, exercise of discretion. We therefore adhere to our earlier disposition of this appeal which was to reverse the judgment of conviction, and to order a new trial "as a matter of discretion in the interest of justice”. (CPL 470.15 [3] [c]; cf., People v Washington, 130 AD2d 605, supra.) Bracken, J. P., Rubin and Harwood, JJ., concur.